Citation Nr: 0123701	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  98-02 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a change in vocational rehabilitation training 
program to a pharmacist under the provisions of Chapter 31, 
Title 38, United States Code.



REPRESENTATION

Appellant represented by:	Keith D. Snyder, attorney-at-
law 



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 11, to August 
24, 1977, and from May 1978 to April 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1997 and September 1997 
determinations of a Department of Veterans Affairs (VA) 
vocational rehabilitation counseling office from the Los 
Angles, California Regional Office (RO).

(The issues of entitlement to increased evaluations for the 
veteran's service-connected cold injury residuals, to include 
peripheral neuropathy, are addressed in a separate Board 
decision.)  


FINDINGS OF FACT

1.  The appellant completed a vocational rehabilitation and 
education course in acting in 1992.

2.  The appellant was never gainfully employed as an actor; 
his service-connected peripheral neuropathy limited him to 
semi-sedentary occupations.

3.  The appellant applied for additional vocational 
rehabilitation, a serious employment handicap was found to 
exist; the veteran participated in counseling, and identified 
multiple vocational goals from 1987 to 1997. 

4.  The Los Angles VR&C completed an amended Rehabilitation 
Plan with the appellant, with an agreed upon vocational goal 
of economics, dated September 9, 1997.

5.  On September 10, 1997, the appellant refused to implement 
the amended IWRP in economics, and requested a change in 
program to pharmacist.

6.  In September 1997, the vocational goal of economist was 
feasible; the vocational goal of pharmacist was not.

7.  The veteran is currently service-connected for cold 
injury residuals, to include peripheral neuropathy, of the 
right and left upper extremities, and right and left lower 
extremities, which carry a current combined disability 
evaluation of 80 percent; total disability due to individual 
unemployability has also been established.   


CONCLUSION OF LAW

The requirements for a change in vocational rehabilitation 
training program to a pharmacist under the provisions of 
Chapter 31, Title 38, United States Code, have not been met.  
38 U.S.C.A. § 3100 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
21.94, 21.98 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

An October 1982 rating decision established service 
connection for residuals of frostbite to the veteran's hands 
and feet, and assigned a 10 percent evaluation.  As the 
veteran's vocational rehabilitation history is complex, it is 
reviewed below.  

A September 1986 Vocational Rehabilitation [VR] counseling 
report shows that the veteran had experience as a house 
painter, roof carpenter, insurance appraiser, and security 
guard.  He also attended training at an actor's workshop for 
approximately one year.  The counseling psychologist found 
that the veteran was limited by his service-connected 
disability to semi-sedentary occupations, which did not 
require fine motor dexterity in his hands.  The veteran also 
reported that he had difficulty in standing for long periods 
of time.  The veteran was found to have an employment 
handicap, and 48 months of potential entitlement to Chapter 
31 benefits was established, with a basic termination date in 
November 1996.  The record shows that the veteran was adamant 
in his decision to seek training as an actor, and would 
consider no other alternatives.  A notation dated in October 
1986 shows that the veteran failed to report to an 
appointment, and failed to call to cancel or schedule, and 
that his file was to be closed for non-cooperation.  

A March 1987 counseling report shows that the veteran had 
reopened his application for training, and participated fully 
in the counseling process, supporting his application with 
recommendation letters and employment statistics from the 
acting school we was attending on his own.  The counselor 
noted that employment was also found by the school's 
graduates in casting, teaching, producing, and related 
fields, and that the veteran was aware that he might find it 
impossible to find employment as an actor.  The training was 
approved.  An individualized written rehabilitation plan 
[IWRP], dated March 1987, was created so that the veteran 
could pursue the vocational goal of actor.  The veteran's 
signed that plan, certifying that he had participated in the 
development of the plan, and with the understanding that he 
would cooperate and make reasonable efforts during the course 
of the plan.  Counseling notes dated July 1990 show that he 
had completed 130 of 240 units required for completion of the 
training program.  A January 1992 addendum shows that in 
addition to basic Chapter 31 benefits, the costs associated 
with one theatrical shot, one commercial shoot, photocopying 
for 600 theatrical prints and 500 commercial prints, 
membership in AFTRA union, listing in three trade papers, 
listing in a directory, mailings, and tuition reimbursement 
were provided by VA.  An April 1992 counseling record shows 
that the veteran inquired about additional training that may 
be available if his vocational goal was unobtainable.  Also 
in April 1992, an IEAP [Individualized Employment Assistance 
Plan] was signed by the veteran.  Full career development 
services were to be available to him, and he was to contact 
his DAV placement representative, and make a minimum of 5 
employer contacts once every two weeks, as well as completing 
the associated paperwork.  

An April 1993 counseling note shows that the veteran was 
unable to obtain the vocational goal of actor due to the 
unfavorable job market for actors.  The counseling 
psychologist also stated that the veteran wanted to discuss 
alternative training, that is, he wanted to request a change 
in his IWRP.  The veteran expressed an interest in training 
to become a physical therapist.  The VR counselor noted that 
as the veteran had already utilized approximately 35 months 
of his 48 month entitlement, there was an insufficient 
entitlement period (approximately 14 months) within which to 
complete the goal of physical therapy training.  The 
counselor suggested that the veteran complete a related, but 
short term training program within his remaining entitlement.  
The veteran refused, and requested an administrative review 
of the counselor's determination.  Written notice of the 
determination and his appellate rights were sent to the 
veteran in April 1993, along with the counselor's request 
that the veteran contact VA for assistance in completing a 
feasible vocational goal within his entitlement period.  An 
administrative determination by a second VR officer was made 
in June 1993 concurring with the veteran's counselor and sent 
to the veteran, along with notice of his procedural and 
appellate rights.  The veteran did not perfect an appeal, 
instead he contacted VA in order to determine a feasible 
educational goal.  

An October 1993 record shows that an additional counseling 
session was held in order to determine a feasible vocational 
goal.  However, at this meeting, the veteran informed the 
psychologist that he was pursuing an educational goal of 
respiratory therapy on his own, and was interested in 
reactivating his Chapter 31 benefits at the point where his 
remaining entitlement would complete his training.  The 
counselor noted that the veteran had approximately 14 months 
remaining on his entitlement, and that his eligibility 
termination date was in November 199[6].  The counselor noted 
that the veteran was informed that there were no provisions 
for extensions for months or ETD at this time, and that the 
restrictions must be strictly adhered to.  

A September 1995 VA letter next shows that the veteran was 
requested to provide more information with respect to his 
progress, and was informed that his eligibility termination 
date was approaching in November 1996.    

The veteran next filed a claim in June 1997 for a change in 
his initial 1987 IWRP in order to pursue a bachelor's degree 
in pharmacy in order to pursue a vocational goal of 
pharmacist.  A letter dated in July 1997 shows that an 
administrative determination was made that the veteran's 
eligibility termination date had passed, and thus, his 
request for additional Chapter 31 benefits could not be 
granted.  That letter shows that the veteran was provided 
with notice of his procedural and appellate rights, and what 
he needed to do if he disagreed with the determination.  

The veteran next submitted a letter, also dated in July 1997, 
reflecting the increase in the evaluation of his service-
connected residuals of frostbite to the hands and feet from 
10 percent to 40 percent disabling.  The record also reflects 
that his service-connected disabilities were recharacterized 
as peripheral neuropathy of the left upper, right upper, left 
lower and right lower extremities.  A July 1997 letter from 
the Vocational Rehabilitation & Counseling service shows that 
due to this increase, the veteran was determined to have a 
"serious employment handicap", which delineated his 
eligibility termination date discussed above, and that a 
training program did appear necessary.  However, the veteran 
was also notified that the pharmacist vocational goal was not 
feasible due to the significant physical limitations from his 
disabilities related to both the upper and lower extremities.  
The counseling psychologist suggested a meeting so that the 
veteran and the VA could arrive at a vocational goal that was 
both suitable and of interest to the veteran.  

A Rehabilitation Plan dated September 9, 1997 shows that the 
veteran's original IWRP and IEAP were amended so that he 
could complete the remaining required coursework for an 
economics degree at UCLA, which consisted of 6 quarters, 
towards the goal of entry level employment in that field.  
The record shows that the veteran signed this amended IWRP, 
containing the same cooperation requirements as his original 
IWRP.  The record also includes a UCLA program plan that was 
created for the veteran, a listing of economics counselors 
and courses, as well as the requirements for C.P.A. 
certification.   The veteran signed a required instruction 
sheet for Chapter 31 participants, and initialed next to each 
of 12 requirements for cooperation with his September 1997 
Rehabilitation plan pursuing economics training.  A 
memorandum, also dated September 10, 1997, shows that his 
Chapter 31 training was extended 6 months beyond the 48 month 
entitlement so that the veteran could complete his economics 
degree at UCLA.  Review of the record shows that the 
veteran's counselor completed all necessary action on the 
part of VA so that the veteran could deliver, by hand, 
authorization for classes the next day.

However, on the same date, September 10, 1997, and one day 
after he agreed to cooperate fully in a rehabilitation plan 
pursuing economics training, the veteran submitted a notice 
of disagreement with respect to the July 1997 determination 
that a change in his Chapter 31 program from an employment 
goal of actor to an employment goal of pharmacist was denied 
on the basis that he was physically incapable due to service-
connected disability.

Subsequent counseling notes from the veteran's counseling 
psychologist chronicles the veteran's educational and work 
progress from 1987 to 1997, reviews his medical records and 
disabilities, as well as his interests.  The veteran's 
counselor of many years noted that the veteran most recently 
indicated interest areas were in pharmacy and economics.  The 
counselor also noted that he had encouraged the veteran to 
complete a new formal assessment, but that the veteran had 
refused, stating that the economics program he was accepted 
to began in a number of days.  Thus, the IWRP was amended to 
authorize this change in training program, immediately after 
which the veteran's NOD was received.  The psychologist then 
noted that the veteran was asked for additional clarification 
with respect to his NOD, as a change in his program had 
already been expedited to his interest area of economics so 
that he could begin economics classes in order to fulfill his 
agreement under his amended IWRP.  Those notes show that the 
veteran informed the psychologist that he had no intention of 
completing his vocational goal in the economics/business 
field, and that he wished instead to pursue an appeal for a 
change in program to pursue a vocational goal as a 
pharmacist. 

A September 1997 letter from the veteran's counselor 
explained the purpose of Chapter 31 vocational rehabilitation 
benefits, and reminded the veteran of the agreements and 
obligations he made in amending his IWRP from actor to 
economics in September 1997.  That letter also informed him 
of the relevant regulations, as well as provided him notice 
of his appellate rights.  

A November 1997 letter shows that the veteran was informed 
that a counseling appointment was scheduled with him, his 
counseling psychologist, and the Vocational Rehabilitation & 
Counseling Officer.  A handwritten notation on that record 
shows that the veteran did not accept the meeting, and wished 
instead to proceed with his appeal.

A January 1998 statement of the case (SOC) and enclosures 
informed the veteran of his appellate rights and provided him 
with the pertinent laws and regulations with respect to a 
change in a rehabilitation plan.  That SOC also shows that 
the veteran's training ha been interrupted.  The veteran 
submitted his substantive appeal in February 1998.  


II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In this case, even though the VR 
counseling office at the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled. There is no indication of any additional records 
that were not obtained.  He was notified repeatedly in the VR 
decisions, as well as the statement of the case (SOC), and 
various notice documents associated with those 
determinations, of the evidence needed to substantiate his 
claim.  The Board concludes the discussions in the decisions, 
SOC, as well as notice letters sent to the veteran, informed 
him of the information and evidence needed to substantiate 
this claim and complied with VA's notification requirements.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Thus, in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The provisions of Chapter 31, Title 38, United States Code 
are intended to enable veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. § 
3100 (West 1991).

Basic entitlement to Chapter 31 benefits requires that the 
veteran has a service-connected disability that is rated at 
least 20 percent disabling, if the claim was filed after 
November 1, 1990, see 31 Pub. L. No. 101-508, § 8021(a), 104 
Stat. 1388, 1388-347 (Nov. 5, 1990); and be found by VA to be 
in need of rehabilitation because of an employment handicap.  
38 U.S.C.A. § 3102 (West 1991); 
38 C.F.R. § 21.40 (2000).  Additionally, VA and the veteran 
must develop a written plan describing the veteran's 
employment goals and the program through which those goals 
will be achieved.  38 C.F.R. § 21.1(b)(3) (2000).

A veteran having basic entitlement may be provided a program 
of rehabilitative services during the twelve-year period 
following discharge.  The beginning date of the twelve-year 
period is the day of the veteran's discharge from active 
service, or, if later, the date VA notifies the veteran of 
the grant of a compensable service-connected disability.  The 
ending date is twelve years from the beginning date.  
38 C.F.R. §§ 21.42, 21.44 (2000). 

However, the basic period of eligibility of a veteran with a 
"serious employment handicap" may be extended when the 
veteran's employment and particular handicap necessitate an 
extension as necessary to pursue a vocational rehabilitation 
program. 38 C.F.R. § 21.44 (2000).  Additionally, in general, 
the basic period of entitlement which may be authorized for a 
program of rehabilitation under Chapter 31 is not to exceed 
48 months.  38 C.F.R. § 21.78(a) (2000).  Likewise, if the 
veteran has a "serious employment handicap," the duration 
of the program may be extended beyond 48 months for the 
number of months necessary to complete a rehabilitation 
program in certain circumstances, including to enable the 
veteran to complete a period of rehabilitation to the point 
of employability.  38 C.F.R. § 21.78(c) (2000).

The veteran is allowed to request a change in the plan at any 
time.  38 C.F.R. § 21.94(a) (2000).  However, a change in the 
statement of a long-range goal may only be made following a 
re-evaluation of the veteran's rehabilitation program by the 
counseling psychologist.  A change may be made when:  (1) 
Achievement of the current goal is no longer reasonably 
feasible; or (2) the veteran's circumstances have changed or 
new information has been developed which makes rehabilitation 
more likely if a different long-range goal is established; 
and (3) the veteran fully participates and concurs in the 
change.  38 C.F.R. § 21.94 (2000).

A change in intermediate objectives or services provided 
under the plan may be made by the case manager when such 
change is necessary to carry out the statement of long-range 
goals.  The veteran must concur in the change.  38 C.F.R. § 
21.94(c) (2000).  Disagreement with regard to a change (or 
refusal of a change) in the IWRP is appealable to the Board.  
38 C.F.R. § 21.98(d) (2000).

The Board notes that VA law generally provides that 
determinations regarding the propriety of an extension of 
Chapter 31 benefits are made by a counseling psychologist, 
and in the absence of competent evidence to the contrary, the 
Board will defer to the counseling psychologist's 
determination in that regard.  38 C.F.R. § 21.72(c) (2000).

Under the applicable law and regulations, the term 
"vocational goal" means a gainful employment status 
consistent with the veteran's abilities, aptitudes and 
interests.  A counseling psychologist of the VR counseling 
division shall determine whether achievement of a vocational 
goal is reasonably feasible.  38 C.F.R. § 21.53(g) (2000).  
In addition, VA must determine the feasibility of achieving 
the vocational goal sought in each case.  38 C.F.R. § 21.53 
(2000).

In order to find that the achievement of a particular 
vocational goal is reasonably feasible, the facts must show 
that the effects of the veteran's disabilities, when 
considered in relation to his circumstances, do not prevent 
successful pursuit of a vocational rehabilitation program and 
successful employment.  38 C.F.R. §§ 21.35, 21.53(d) (2000).  
The criteria of feasibility are: (1) a vocational goal must 
be identified; (2) the veteran's physical and mental 
conditions must permit training to begin within a reasonable 
period; and (3) the veteran must possess the necessary 
educational skills and background to pursue the goal.  38 
C.F.R. § 21.53(d) (2000). The VA is not required to provide 
rehabilitation services when the achievement of a vocational 
goal is not currently reasonably feasible beyond any 
reasonable doubt. 38 C.F.R. § 21.53(e)(2) (2000).

A veteran's responsibilities as a participant in the program 
are described in 
38 C.F.R. § 21.362 (2000).  The successful development and 
implementation of a program of rehabilitation services 
require the full and effective participation of the veteran 
in the rehabilitation process.  The veteran is responsible 
for satisfactory conduct and cooperation in developing and 
implementing a program of rehabilitation services under 
Chapter 31.  38 C.F.R. § 21.362(a) (2000).

A veteran requesting or being provided services under Chapter 
31 must cooperate with VA staff in carrying out the initial 
evaluation and developing a rehabilitation plan and seek the 
assistance of VA staff, as necessary, to resolve problems 
which affect attainment of the goals of the rehabilitation 
plan.  38 C.F.R. § 21.362(c) (2000).

Pertinent VA regulations provide that a veteran seeking 
Chapter 31 vocational rehabilitation training will be 
assigned a specific case status.  See 38 C.F.R. § 21.180(a).  
If a veteran fails to comply with the "Conduct and 
Cooperation" provisions, the veteran may be moved to, first, 
"interrupted" status with suspension of services, and then to 
"discontinued" status where services to the veteran may be 
terminated.  See 38 C.F.R. §§ 21.197-21.198.  

In this case, the Vocational and Rehabilitation Counseling 
Office determined that the veteran was eligible for Chapter 
31 benefits, determined that he ultimately manifested a 
serious employment handicap, and provided him with vocational 
rehabilitation and training in order to obtain the agreed 
upon vocational goal of actor.  Subsequent to the veteran 
receiving training and career counseling with his first 
vocational goal, extended evaluation was conducted by VA in 
order to provide him with a change in his rehabilitation plan 
which would result in a feasible vocational goal.

The veteran agreed to and signed an amendment to his 
Individualized Written Rehabilitation Plan (IRWP) providing 
additional months of rehabilitation benefits beyond the usual 
48 month entitlement to assist him in obtaining a bachelors 
degree in economics.  The duration of the plan was to be from 
September 1997 to June 1999.  As part of that agreement, the 
veteran acknowledged responsibilities such as maintaining 
attendance and good grades, not allowing outside activities 
to interfere with his training program, keeping scheduled 
appointments, and the like.

A "feasibility" determination under the VR regulations must 
be made in the context of the veteran's "vocational goal."  
See 38 C.F.R. § 21.53 (2000).  The record reveals that the 
counseling psychologist determined that it was feasible, in 
1997, for the veteran to complete the required training for 
an economist, and that he possessed the physical capabilities 
to train in the field of economics.  Thus, a change in his 
agreed upon economics IWRP for Chapter 31 benefits was not 
warranted.  It was also determined that it was an infeasible 
vocational goal to pursue a career in pharmacy in light of 
his physical limitations imposed by his service-connected 
disabilities.  Specifically, we note that the counselor 
found, in 1986, that the veteran was limited by his service-
connected disability to semi-sedentary occupations, which did 
not require fine motor dexterity in his hands.  The veteran 
also stated, at that time, that he had an inability stand on 
his feet for long periods of time.  The record does not show 
that the veteran's physical impairments have improved since 
1986, in fact, the evidence tends to show that they have 
deteriorated to the point where no vocational goal may be 
feasible.  Since that time, it has been determined that the 
veteran has a combined service-connected evaluation of 80 
percent for peripheral neuropathy of the left upper, right 
upper, left lower, and right lower extremity, and he was 
found to be totally disabled due to individual 
unemployability.  

In conclusion, we determine that the findings of the 
veteran's counseling psychologist are most probative.  In 
addition to evaluating the veteran's interests, aptitudes and 
abilities over an extended period of time, the counseling 
psychologist possesses particular expertise in determining 
which vocational goals are feasible and which are not.  The 
veteran's counselor, as well as the VR officer, found that 
the economics goal was a feasible one, and that a change in 
program to pharmacy was not warranted.  Also, the VR officer 
office concurred in the decision that a vocational goal in 
the pharmacy field was not feasible.  There is no evidence 
contradicting these expert determinations.  

Therefore, we determine that the probative evidence does not 
show that a vocational goal of pharmacist is feasible, and 
conclude that the veteran's claim to change his Chapter 31 
program to include training in the pharmacy field must be 
denied.  

Moreover, we must point out that the veteran has not met his 
obligations with respect to the change in program that was 
approved from an actor to an economist.  After 10 years of 
extended evaluation, training, and career counseling on the 
part of the Vocational Rehabilitation and Counseling Office, 
the veteran has changed his stated vocational goals multiple 
times.  The record does not reflect that he has ever been 
gainfully employed in any of the areas he has been trained 
in.  His most recent actions, agreeing to develop a plan to 
pursue a vocational goal in economics with his counseling 
psychologist, signing a change in his IWRP, and initialing 12 
obligations imposed on him in furtherance of a vocational 
goal in economics, followed one day later by a complete 
abandonment of those obligations and an insistence on 
receiving benefits for a goal that was previously disposed of 
as infeasible, mandates, at best, an inquiry as to whether 
the veteran's chronic indecisiveness makes feasible the 
completion of any vocational goal.  

In light of the facts of this case, it is the Board's view 
that the VA met its obligation to assist the veteran by 
according him the opportunity to undergo extensive and repeat 
evaluations for the purpose of determining his need for 
Chapter 31 training and feasibility of his chosen vocational 
goal.  The evidence in this case demonstrates beyond a 
reasonable doubt, that the veteran, primarily due to his 
physical disabilities, is not reasonably capable of obtaining 
his stated vocational goal of pharmacist.  It must be 
emphasized in this regard that the purpose of Chapter 31 
benefits is to enable veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. § 
3100 (West 1991).

The Board concludes that the denial of additional vocational 
rehabilitation benefits under Chapter 31 requirements is 
proper in this case.  The preponderance of the evidence is 
against the veteran's claim, and the provisions regarding 
reasonable doubt are not for application.



	(CONTINUED ON NEXT PAGE)





ORDER

The claim for a change in the vocational rehabilitation 
training program under Chapter 31 in order to obtain the 
vocational goal of pharmacist is denied.  




		
	LAWRENCE M. SULLIVAN
	Chief Member, Board of Veterans' Appeals



 

